

115 HR 2827 IH: Voices for Veterans Act
U.S. House of Representatives
2017-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2827IN THE HOUSE OF REPRESENTATIVESJune 8, 2017Ms. DelBene (for herself, Mr. Walz, Ms. Esty of Connecticut, Ms. Brownley of California, Mr. Peters, Miss Rice of New York, Ms. Kuster of New Hampshire, Mr. Takano, Ms. Ros-Lehtinen, Ms. Velázquez, Mr. Heck, Mr. Pallone, Mr. Evans, Mr. Gutiérrez, Mr. Rush, Ms. Meng, Mr. Sean Patrick Maloney of New York, Ms. Sinema, Mr. Cartwright, Mr. Pocan, Ms. Norton, Mr. Lewis of Georgia, Mr. Nadler, Mrs. Lowey, Ms. Tsongas, Mr. Serrano, Mr. Lynch, Mr. Ryan of Ohio, Mr. Welch, Mr. Moulton, Mr. Jeffries, Ms. Jackson Lee, Mrs. Davis of California, Mr. Ruiz, Mr. Kildee, Mr. Ben Ray Luján of New Mexico, Mr. Perlmutter, Mr. Langevin, Mr. Swalwell of California, Mr. Polis, Mr. McGovern, Mr. Ted Lieu of California, Mr. Smith of Washington, Mr. Lowenthal, Mr. Hastings, Mr. Huffman, Mr. Kilmer, Mr. Norcross, Ms. Shea-Porter, Ms. Speier, Mr. Ellison, Ms. Slaughter, Ms. Wilson of Florida, Ms. Judy Chu of California, Mr. Larsen of Washington, Mr. Blumenauer, Ms. DeGette, Mr. Engel, Ms. McCollum, Mr. Yarmuth, Mr. Beyer, Ms. Eshoo, Ms. Moore, Ms. Wasserman Schultz, Ms. Lofgren, Mr. Kind, Ms. Gabbard, and Mr. Raskin) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to extend and expand the membership of the Advisory
			 Committee on Minority Veterans to include veterans who are lesbian, gay,
			 bisexual, or transgender.
	
 1.Short titleThis Act may be cited as the Voices for Veterans Act. 2.Extension and expansion of membership of the Advisory Committee on Minority Veterans to include veterans who are lesbian, gay, bisexual or transgender (a)Expansion of membershipSubsection (a)(2)(A) of section 544 of title 38, United States Code, is amended—
 (1)in clause (iv), by striking and at the end; (2)in clause (v), by striking the period at the end and inserting ; and; and
 (3)by inserting after clause (v) the following new clauses:  (vi)veterans who are lesbian, gay, bisexual, or transgender..
 (b)ExtensionSubsection (e) of such section is amended by striking December 31, 2017 and inserting December 31, 2019. (c)Effective dateClause (vi) of section 544(a)(2)(A) of title 38, United States Code, shall apply to appointments made on or after the date of the enactment of this Act.
			